Jf ourtlj Court of
                                     S>an Antonio, Cexas1

                                         September 09. 2013


                                        No. 04-13-00347-CV


   Roma Independent School District. Arturo S. Perez. Roque Rosales. Raymond P, Mussetl.
              Nicolas Garza Jr., and John Clyde Guerra in their Official Capacities.
                                             Appellant


                                                 v.



              Noelia M. Guillen, Raul Moreno. Dagobcrlo Salinas, and Tony Saenz.
                                              Appellee


                                    Trial Court Case No. DC-13-64


                                          ORDER

       The Court has reviewed the record and briefs in this appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal. See TEX. R. APP. P. 39.X.   Therefore, all requests lor oral
argument arc denied, and the cause is advanced for ON BRIEFS submission on Tuesday,
October 08. 2013. to (he following panel: Chief Justice Stone. Justice Marion, and Justice
Alvarez.   All parties will be notified of the Court's decision in this appeal in accordance with
Tex. R. App. P. 48.


       Either party may file a motion requesting the Court lo reconsider its determination that
Oral argument will not significantly aid the Court in determining the legal and factual issues
presented in the appeal. See TEX. R. Avi'. P. 39.8. Such a motion should be filed within fen (10)
davs from the date of this order.


       It is so ORDERED on Monday. September 09. 2013.




                                                              QtiherinaStone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this Monday. September 09. 2013.                             /         /*"")    /




                                                                       lollle. Clerk'
                        w%
                        i'-'i S